Title: To George Washington from Major General William Heath, 8 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 8th 1779
        
        enclosed is a Letter which Capt. Cartw[r]ight received this morning from Capt. Hopkins, The York Paper mentioned is of the 31st Ulto which I saw a day or Two Since at your Excellency Quarters, otherwise I should Send it.
        There was a Skirmish on Thursday last near New Rochelle between Some of our Light horse and a Party of Infantry, and a Party of the Enemy the Particulars are not yet Come to hand when they do shall be immediately forwarded. I have the honor to be very respectfully your Excellencys most Obedient Servt
        
          W. Heath
        
      